Powell, J.
(After stating the facts.)
The judgment of the trial court overruliiag the certiorari will be affirmed, for several reasons. First, there having been an issue *651of fact as to whether the jury commissioners drew the list before or after they subscribed the oath, the finding of the trial court as to that is final. Further, if they were not de jure officers, their acts as de facto officers were not invalid. Ledbetter v. State, ante, 631 (58 S. E. 1106). Also, “the official acts of an officer are none the less valid for his omission to take and file the oath, unless in cajses when so specifically declared.” Political Code, § 242. And they having actually taken the oath, their subscription' of it related back. McLain v. State, 71 Ga. 279; Roby v. State, 74 Ga. 812. While, under the act creating the Cordele circuit (Georgia Laws 1906, p. 52), the judge of the superior court had the power to draw the grand jury, this in np wise interfered with the power of the jury commissioners, under the general law.

Judgment affirmed.